           Case 3:19-cv-05711-EMC Document 55 Filed 08/28/20 Page 1 of 4



     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
12                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
      INC., individually and on behalf of all others       UNOPPOSED MOTION FOR
13    similarly situated,
                                                           EXTENSION OF THE DEADLINE TO
14                          Plaintiff,                     COMPLETE ADR PROCESS
15    v.                                                   Date: TBD
                                                           Time: TBD
16    TOTAL MERCHANT SERVICES, LLC, a                      Judge: Hon. Edward M. Chen
      Delaware limited liability company,                  Courtroom: 5
17                                                         Complaint Filed: September 11, 2019
                            Defendant.
18
19

20          Pursuant to Local Civil Rule 6-3, Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff”
21   or “Abante”) respectfully requests that the Court issue an Order extending the deadline to
22   complete ADR process. In support of the instant motion, Plaintiff states as follows:
23          1.      Plaintiff’s counsel conferred with counsel for Defendant Total Merchant Services,
24   LLC (“Defendant” or “TMS”) regarding this extension. Defendant does not oppose this motion.
25   (See Declaration of Taylor T. Smith (“Smith Decl.”), a true and accurate copy of which is
26   attached hereto as Exhibit A.)
27          2.      On September 11, 2019, Plaintiff filed the instant action against Defendant
28   MOTION FOR EXTENSION                              1
     RE: ADR PROCESS
          Case 3:19-cv-05711-EMC Document 55 Filed 08/28/20 Page 2 of 4




 1   alleging wide-scale violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et
 2   seq. (“TCPA” or “Act”). (Dkt. 1.)
 3          3.        On January 14, 2020, this Court issued its Initial Scheduling Order, which required
 4   the Parties to complete an ADR process by July 30, 2020. (Dkt. 37.)
 5          4.        On June 26, 2020, following the July 25th case management conference, the Court
 6   extended the ADR deadline until August 31, 2020. (Dkt. 50.)
 7          5.        Eventually, following the exchange of numerous proposed mediators, the Parties
 8   agreed to attend a full-day mediation session with the Hon. Edward A. Infante of JAMS. (Smith
 9   Decl. ¶¶ 3-4.)
10          6.        After receiving Judge Infante’s availability, the Parties agreed to attend the
11   mediation on September 22, 2020, which was the earliest available date that worked for all
12   Parties. (Smith Decl. ¶ 5.)
13          7.        As such, Plaintiff respectfully requests that the Court extend the deadline to
14   complete the ADR process until September 22, 2020 to accommodate the Parties’ scheduled
15   mediation session.
16          8.        Finally, this request is not sought for any improper purpose and good cause exists
17   to grant the same.
18          WHEREFORE, Plaintiff respectfully requests that the Court issue an Order extending the
19   deadline for the Parties to complete the ADR process until September 22, 2020.
20
                                                     Respectfully submitted,
21
22   Dated: August 28, 2020                          ABANTE ROOTER AND PLUMBING, INC.,
                                                     individually and on behalf of all others similarly
23                                                   situated,
24                                                   By: /s/ Taylor T. Smith
25                                                           One of Plaintiff’s Attorneys

26                                                   Richard T. Drury (SBN 163559)
                                                     richard@lozeaudrury.com
27                                                   Rebecca Davis (SBN 271662)

28   MOTION FOR EXTENSION                               2
     RE: ADR PROCESS
          Case 3:19-cv-05711-EMC Document 55 Filed 08/28/20 Page 3 of 4



                                        rebecca@lozeaudrury.com
 1                                      LOZEAU DRURY LLP
                                        1939 Harrison St., Suite 150
 2                                      Oakland, CA 94607
                                        Telephone: (510) 836-4200
 3                                      Facsimile: (510) 836-4205
 4                                      Steven L. Woodrow (admitted pro hac vice)
                                        swoodrow@woodrowpeluso.com
 5
                                        Patrick H. Peluso (admitted pro hac vice)
 6                                      ppeluso@woodrowpeluso.com
                                        Taylor T. Smith (admitted pro hac vice)
 7                                      tsmith@woodrowpeluso.com
                                        Woodrow & Peluso, LLC
 8                                      3900 E. Mexico Ave., Suite 300
                                        Denver, Colorado 80210
 9
                                        Tel: 720-907-7628
10
                                        Attorneys for Plaintiff and the Classes
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28   MOTION FOR EXTENSION                  3
     RE: ADR PROCESS
             Case 3:19-cv-05711-EMC Document 55 Filed 08/28/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via Court’s ECF system on August 28,
 4   2020.
 5                                                         /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28   MOTION FOR EXTENSION                              4
     RE: ADR PROCESS
